DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and Claims
2.	Applicant’s submission filed on 12/09/2020 has been entered. Claims 1-20 are pending. 

Withdrawn Objections and/or Rejections
	Examiner acknowledges the replacement drawings and the objections have been withdrawn. The additional IDS did not overcome the previous rejection. See below.
Examiner acknowledges the amendments to the specification and the objections to the specification have been withdrawn, as they have been overcome.
Examiner acknowledges the amendments to the claims and the rejections under 112(b) have been withdrawn, as they have been overcome, as they have been overcome by the amendments. 

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 
References to US 2015/0250662 to Isele, US 2016/0136014 to Arora, US 8979815, US 9216118, US 9216116, US 5149720to DesMarais, US 5827909 to DesMarais, US 6369121 to Catalfamo, US 5147345 to Young, US 6365642 to Dryer, and US 5869171 to Shiveley (see p. 8, 10 and 37 of the specification filed 05/31/2018), have not been included in a proper information disclosure statement.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US 2015/0065975 A1) and further in view or Rasch (US 2014/0076183 A1).

a liquid permeable topsheet (24) forming a portion of the wearer-facing surface of the absorbent article (Roe Figs. 1-2, ¶ 0037);
a liquid impermeable backsheet (25) (Roe Figs. 1-2, ¶ 0037); and 
an absorbent core (28) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Roe Figs. 1-2, ¶ 0037).
Further, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16). It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”.
However, Roe does not specify the wearer-facing surface exhibiting a Delta C* of greater than about 24 and less than about 50 (claim 1), greater than about 25 and less than about 50 (claim 5), and greater than about 28 and less than about 49 (claim 6), when the absorbent article is subjected to a Bodily Exudate Visualization Test. 

                
                    
                        
                            
                                a
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                b
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    
                        
                            C
                        
                        
                            *
                            2
                        
                    
                
            
                
                    
                        
                            
                                20
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                30
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    36.056
                
            
Rasch teaches an ink to exhibit these L*a*b* to be a visible brown ink for printing on sanitary articles (as motivated by Rasch ¶ 0006). However, Rasch is silent to a Delta C*. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a Delta C* greater than about 24 and less than about 50, greater than about 25 and less than about 50, and greater than about 28 and less than about 49, to achieve the predictable result of having a discernable color different on an article. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same chroma difference, Delta C* of Applicant’s invention as claimed in claims 1, 5 and 6, based on the calculations taught by Rasch to evaluate an ink, or test fluid, on an article material, to achieve the predictable result of a discernable color different on an article.



Regarding claim 3, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses wherein the absorbent article is free of material between the topsheet and the absorbent core (Roe ¶ 0037), as Roe discloses the core to be positioned at least partially intermediate the topsheet and backsheet and the liquid management system (50) and the acquisition layer (52) shown in Fig. 2 are optional (Roe ¶ 0037) so in the embodiment without these layers, the topsheet and the core are in direct contact and is free of material between the topsheet and the core (Roe ¶ 0043). 

Regarding claim 4, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses wherein the absorbent article is free of an acquisition material (Roe ¶ 0037), as Roe discloses the acquisition layer to be optional, as implied by the “may also comprise” language (Roe ¶ 0037). 

Regarding claims 7-8, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1, except for the wearer-facing surface exhibiting a Delta E* of less than about 42 and greater than about 25 (claim 7), and less than about 40 and greater than about 25 (claim 8), when the absorbent article is subjected to the Bodily Exudate Visualization Test.
However, as stated above, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16), and further Rasch teaches the web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). One of ordinary skill in the art could calculate a Delta E* from the equation below, but Rasch is silent to a Delta E*.
                
                    
                        
                            
                                (
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        a
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        b
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                    =
                    D
                    e
                    l
                    t
                    a
                     
                    
                        
                            E
                        
                        
                            *
                        
                    
                
            
Rasch teaches an ink to exhibit these L*a*b* to be a visible brown ink for printing on sanitary articles (as motivated by Rasch ¶ 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a Delta E* less than about 42 and greater than about 25 (claim 7), and less than about 40 and greater than about 25 (claim 8), to achieve the predictable result of having a discernable color different on an article. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same total color difference, Delta E* of Applicant’s invention as claimed in claims 7 and 8, based on the calculations taught by Rasch to 

Regarding claim 9, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses the liquid permeable topsheet to have a plurality of apertures defined therein (Roe ¶ 0046). 

Regarding claim 11, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses wherein the absorbent article is free of a wetness indicator, as in some embodiments there is an indicator on the backsheet to signal a dry from a wet article (Roe ¶ 0133). This indicator is optional, as it is only present in some embodiments, and as such, Roe discloses an article free of a wetness indicator. 

Regarding claim 12, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses the absorbent core comprising an absorbent material comprising one or more layers of cellulosic material (Roe ¶ 0051). 

Regarding claim 13, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses the absorbent core comprises an absorbent material that comprises 

Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses using an absorbent material comprising a high internal phase emulsion foam (Roe ¶ 0136) in the article, however is silent to the absorbent core comprising high internal phase emulsion foam. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the absorbent core of the Roe/Rasch article to be high internal phase emulsion foam, as Roe teaches HIPE in the liquid management system and one of ordinary skill in the art would know to use it in the absorbent core, as open celled foam is known to be absorbent. 

Regarding claim 15, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses the absorbent article to be an insert (Roe ¶ 0032). 

Regarding claim 16, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. Roe further discloses the absorbent article to be a diaper (Roe ¶ 0032). 



Regarding claim 18, Roe discloses an absorbent article comprising: 
a liquid permeable topsheet (24) forming a portion of the wearer-facing surface of the absorbent article (Roe Figs. 1-2, ¶ 0037);
a liquid impermeable backsheet (25) (Roe Figs. 1-2, ¶ 0037); and 
an absorbent core (28) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Roe Figs. 1-2, ¶ 0037).
Further, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16). It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985)”.

Rasch, however, teaches a web material, such as a material used in diapers or feminine hygiene products (Rasch ¶ 0029-0030) comprising brown ink, pertinent to the particular problem of visualizing a substance clearly against the background of the article, wherein the web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). Rasch teaches a test fluid (brown ink) web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). One of ordinary skill in the art could calculate a Delta E* from the equation below, but Rasch is silent to a Delta E*.
                
                    
                        
                            
                                (
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        a
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        b
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                    =
                    D
                    e
                    l
                    t
                    a
                     
                    
                        
                            E
                        
                        
                            *
                        
                    
                
            
Rasch teaches an ink to exhibit these L*a*b* to be a visible brown ink for printing on sanitary articles (as motivated by Rasch ¶ 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a Delta E* less than about 40 and greater than about 25, to achieve the predictable result of having a discernable color different on an article. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same total color difference, Delta E* of Applicant’s invention as claimed in claim 18, based on the calculations taught by Rasch to evaluate an ink, or test fluid, on an article material, to achieve the predictable result of a discernable color different on an article.


The combination as stated above is silent to the wearer-facing surface exhibiting a Delta C* of greater than about 28 and less than about 48 when the absorbent article is subjected to the Bodily Exudate Visualization Test.
However, as stated above, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16), and further Rasch teaches the web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). Given the equation below (Rasch Formula 1) the C* of this particular web material is about 36. 
                
                    
                        
                            
                                a
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                b
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    
                        
                            C
                        
                        
                            *
                            2
                        
                    
                
            
                
                    
                        
                            
                                20
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                30
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    36.056
                
            
Rasch teaches an ink to exhibit these L*a*b* to be a visible brown ink for printing on sanitary articles (as motivated by Rasch ¶ 0006). However, Rasch is silent to a Delta 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same chroma difference, Delta C* of Applicant’s invention as claimed in claim 19, based on the calculations taught by Rasch to evaluate an ink, or test fluid, on an article material, to achieve the predictable result of a discernable color different on an article.

Regarding claim 20, Roe discloses an absorbent article comprising: 
a liquid permeable topsheet (24) forming a portion of the wearer-facing surface of the absorbent article (Roe Figs. 1-2, ¶ 0037);
a liquid impermeable backsheet (25) (Roe Figs. 1-2, ¶ 0037); and 
an absorbent core (28) positioned at least partially intermediate the liquid permeable topsheet and the liquid impermeable backsheet (Roe Figs. 1-2, ¶ 0037).
Further, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16). It is further noted: “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound 
However, Roe does not specify wherein a test fluid of a Bodily Exudate Visualization Test exhibits a Delta E* of less than about 42 and greater than about 25 when the absorbent article is subjected to a Bodily Exudate Visualization Test and to the wearer-facing surface exhibiting a Delta C* of greater than about 24 and less than about 50 when the absorbent article is subjected to a Bodily Exudate Visualization Test. 
Rasch, however, teaches a web material, such as a material used in diapers or feminine hygiene products (Rasch ¶ 0029-0030) comprising brown ink, pertinent to the particular problem of visualizing a substance clearly against the background of the article, wherein the web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). Rasch teaches a test fluid (brown ink) web material exhibits an L*a*b* of for example 70,20,30 (Rasch ¶ 0019-0022). One of ordinary skill in the art could calculate a Delta E* from the equation below, but Rasch is silent to a Delta E*.
                
                    
                        
                            
                                (
                                
                                    
                                        L
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        L
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        a
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        a
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                        +
                        
                            
                                (
                                
                                    
                                        b
                                    
                                    
                                        2
                                    
                                    
                                        *
                                    
                                
                                -
                                
                                    
                                        b
                                    
                                    
                                        1
                                    
                                    
                                        *
                                    
                                
                                )
                            
                            
                                2
                            
                        
                    
                    =
                    D
                    e
                    l
                    t
                    a
                     
                    
                        
                            E
                        
                        
                            *
                        
                    
                
            
Given the equation below (Rasch Formula 1) the C* of this particular web material is about 36. However, Rasch is silent to a Delta C*.
                
                    
                        
                            
                                a
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                b
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    
                        
                            C
                        
                        
                            *
                            2
                        
                    
                
            
                
                    
                        
                            
                                20
                            
                            
                                *
                                2
                            
                        
                        +
                        
                            
                                30
                            
                            
                                *
                                2
                            
                        
                    
                    =
                    36.056
                
            
Rasch teaches an ink to exhibit these L*a*b* to be a visible brown ink for printing on sanitary articles (as motivated by Rasch ¶ 0006). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a Delta E* less than about 42 and greater than about 25, as well as to have a Delta C* greater than about 24 and less than about 50 to achieve the predictable result of having a discernable color different on an article.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same total color difference and chroma difference, Delta E* and Delta C*, respectively, of Applicant’s invention as claimed in claim 20, based on the calculations taught by Rasch to evaluate an ink, or test fluid, on an article material, to achieve the predictable result of a discernable color different on an article.

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Roe and Rasch, as applied above in claim 1, and further in view of Wennerback (US 2009/0306616 A1).
Regarding claim 10, all of the elements of the current invention have been substantially disclosed by Roe and Rasch, as applied above in claim 1. As stated above, Roe discloses the same topsheet materials (Roe ¶ 0044) as indicated in the present specification (see specification p. 8 lines 10-16), but does not specify the topsheet having an opacity in the range of about 20% to about 60% according to an Opacity Test. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the opacity from at least 40%, as taught by Wennerback, to between 20-60%, to make the material appear more cloth-like, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
8.	Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments, under Rejection under (AIA ) USC 103 heading beginning on p. 9 of the Remarks, that Roe in view of Rasch fails to teach or suggest each and every element of independent claims 1, 18 and 20; Examiner respectfully disagrees. 
	Applicant has not indicated in the claims, specifically independent claims 1, 18 and 20, that the topsheet of the present invention is different than that of the Roe 
Examiner maintains, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the structure and materials of Roe are reasonably expected to exhibit the same total color difference and chroma difference, Delta E* and Delta C*, based on the calculations taught by Rasch to evaluate an ink, or test fluid, on an article material, to achieve the predictable result of a discernable color different on an article.
	As such, Examiner maintains the rejection of claims 1, 18 and 20 and their dependent claims, over Roe with teachings from Rasch and Wennerback. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/HEATHER K BARNWELL/Examiner, Art Unit 3781                                                                                                                                                                                                        03/05/2021

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781